[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR JUDGMENT UPON DEFAULT (#104)
In this action for partition of the premises located at 215 Pearl Street, Middletown, Connecticut (the premises) the plaintiffs, Nestor A. Diaz and Harriet P. Diaz, move the court to enter a final judgment in their favor on their motion for judgment upon default, filed on CT Page 4798 February 9, 2000.
The court makes the following findings:
  1.  Both defendants, Elaine M. Romberg and Mortgage Electronic Registration Systems, Inc., were defaulted for failing to appear by order of the court on February 8, 2000.
  2.  As of February 22, 2000, the balance of the mortgage on the premises was $122,911.55.
3.  The fair market value of the premises is $100,000.
4.  There is negative equity in the premises.
  5.  On or about September 10, 1999, the defendant, Elaine M. Romberg, ceased making her proportionate share of mortgage payments.
6.  The plaintiffs reside at the premises.
  7.  The defendant, Elaine M. Romberg, does not reside at the premises.
  8.  Neither partition by sale nor partition in kind would be equitable in the circumstances of this case.
  9.  The interest of the defendant, Elaine M. Romberg, in the premises is found to be minimal and without value.
Accordingly, it is hereby ordered that:
  1.  All right, title and interest of the defendant, Elaine M. Romberg, in the premises is hereby passed to the plaintiffs, Nestor A. Diaz and Harriet P. Diaz, as tenants in common, pursuant to General Statutes § 52-22.
  2.  The plaintiffs are ordered to hold the defendant, Elaine M. Romberg, harmless from liability with respect to the mortgage.
  3.  The plaintiffs' attorney, Gregory M. Harris, is instructed to prepare a decree passing title to aforesaid premises to the plaintiffs for execution by CT Page 4799 the court suitable for recordation in the Middletown, Connecticut land records.
ARENA, JUDGE.